2020 UT App 22



               THE UTAH COURT OF APPEALS

                      DEBBIE ANN REDDEN,
                           Appellee,
                              v.
                     SPENCER DEAN REDDEN,
                          Appellant.

                             Opinion
                        No. 20180852-CA
                     Filed February 13, 2020

           Third District Court, Salt Lake Department
                 The Honorable Robert P. Faust
                          No. 164907729

            Douglas L. Neeley, Attorney for Appellant
             Jared L. Peterson, Attorney for Appellee

    JUDGE JILL M. POHLMAN authored this Opinion, in which
    JUDGES GREGORY K. ORME and MICHELE M. CHRISTIANSEN
                     FORSTER concurred.

POHLMAN, Judge:

¶1     Debbie Ann Redden and Spencer Dean Redden divorced
in February 2018. After a bench trial, the district court entered
findings of fact and conclusions of law on certain reserved issues
surrounding the divorce, including alimony. On appeal,
Spencer 1 challenges the court’s alimony determination, arguing
that the court exceeded its discretion by disallowing, for alimony
purposes, his monthly expenses for student loan payments,
vehicle loan payments, and credit card debt. We conclude that


1. Because the parties share the same last name, we refer to them
by their first names for clarity, with no disrespect intended by
the apparent informality.
                         Redden v. Redden


the court acted within its discretion in disallowing the credit
card debt as a monthly expense. But we conclude that the court
exceeded its discretion in disallowing Spencer’s student loan
payments and both of his vehicle loan payments in its
assessment of Spencer’s monthly needs on the basis that the
expenses did not reflect the marital standard of living.
Accordingly, we affirm in part, reverse in part, vacate the
alimony award, and remand for further proceedings.


                         BACKGROUND

¶2     Spencer and Debbie married in March 2003. They
separated in January 2016 and divorced in February 2018. In the
divorce proceedings, the parties submitted to the district court
several issues for resolution, including alimony.

¶3      The parties stipulated to assuming the debts each had
listed in their respective financial declarations. Spencer listed as
debts a federal student loan of $36,475, total credit card debt of
$4,756, and total vehicle loan debt of $29,762. Spencer also listed
each of these debts as a corresponding line item in his monthly
expenses; he claimed as monthly expenses $374 for his student
loans, $571 for his credit cards, and $762 for his vehicle loans.

¶4     At the February 2018 bench trial, the court heard evidence
about the parties’ respective monthly expenses for alimony
determination purposes and, for each party, addressed each
claimed line-item expense, often adjusting and ruling on the
propriety of the specific line item from the bench. As relevant
here, the court specifically inquired about Spencer’s claimed
monthly expenses for student loan debt, vehicle loans, and credit
card debt.

¶5     With respect to the student loan debt, Spencer testified
that the loan was for expenses associated with his bachelor’s
degree in information technology, which he had completed in
August 2017. He explained that the loans were taken out during



20180852-CA                     2                 2020 UT App 22
                         Redden v. Redden


the marriage, beginning in 2014, and that he would have to start
paying them back within two months following the bench trial.

¶6     For the vehicle loan payments, Spencer stated that the
loan payments were for two vehicles: a car, with a payment of
approximately $412 per month, and a motorcycle, with a
payment of about $350 per month. Spencer explained that both
vehicles were marital purchases and that, while Debbie initially
had the car and assumed the debt after the parties’ separation,
she later asked him to take on the car and the associated debt,
which he agreed to do.

¶7     Finally, as to the credit card debt, Spencer testified that
the balance represented basic living essentials, such as food and
gasoline, and that “a lot of [the debt] was incurred” when the
parties separated and he had to furnish his new home. He also
explained that he had “maintained a [credit card] balance for
quite a few years” due to struggles to “make ends meet” during
the marriage. However, when asked by the court whether the
balance had continued “from the times when [he was] married
to present” or whether the amounts “were incurred after [his]
separation,” he responded generally that the balance had
“fluctuated,” but he did not provide the court further detail
concerning what portion of the balance, if any, had been carried
forward from the marriage.

¶8     After the bench trial, the district court entered a
memorandum decision and order with respect to the pending
issues (the Memorandum Decision). On the issue of alimony, the
court made several findings regarding the required alimony
factors. See Utah Code Ann. § 30-3-5(8)(a), (e) (LexisNexis 2019) 2
(setting forth the factors the court “shall consider” in
determining alimony, including the “financial condition and


2. Because the 2018 amendments to the relevant portions of Utah
Code section 30-3-5 were stylistic, we cite the current version for
convenience.




20180852-CA                     3                2020 UT App 22
                        Redden v. Redden


needs of the recipient spouse,” the “recipient’s earning capacity
or ability to produce income,” and “the ability of the payor
spouse to provide support,” and providing that a court generally
should “look to the standard of living, existing at the time of
separation, in determining alimony in accordance with
Subsection (8)(a)”).

¶9      Addressing Debbie’s financial condition, needs, and
earning capacity, the court found Debbie’s monthly gross
income to be $1,257, resulting, after deductions, in a monthly net
income of $1,148. And after increasing or reducing certain
enumerated expenses listed in Debbie’s financial declaration, the
court determined that Debbie’s total adjusted expenses were
$2,483 per month, which meant that she had a monthly shortfall
of $1,335. See id. § 30-3-5(8)(a)(i)–(ii) (requiring a court
determining alimony to consider the recipient spouse’s
“financial condition and needs” as well as “earning capacity or
ability to produce income”).

¶10 For Spencer, the court found his monthly gross income to
be $5,680, with a net income after deductions of $4,688.
Undertaking a similar adjustment to Spencer’s claimed expenses,
the court set his adjusted monthly expenses at $2,421. However,
in reviewing and setting Spencer’s monthly expenses, the court
did not mention or appear to account for Spencer’s student loan
debt, his vehicle loan debt, or his credit card debt. Rather,
subtracting Spencer’s child support obligation and the adjusted
monthly expenses from his net income, the court found that
Spencer had an “income of $1,170” per month with which to
provide alimony. See id. § 30-3-5(8)(a)(iii) (considering the
“ability of the payor spouse to provide support” in determining
alimony). On this basis, the court determined that Spencer
should pay alimony to Debbie in the amount of $1,000 per
month for thirteen years, “the time period the parties were
married and lived together.”

¶11 Following the entry of the Memorandum Decision,
pursuant to rules 59 and 60 of the Utah Rules of Civil Procedure,



20180852-CA                    4                2020 UT App 22
                        Redden v. Redden


Spencer moved the court for a new trial and relief from the
decision. He argued that the $1,000 monthly award to Debbie
was “excessive” and that the court’s calculations with respect to
his monthly expenses in particular “cannot be duplicated.” He
also pointed out that the court failed to address his vehicle loan
and credit card debts in its decision. 3

¶12 The court denied the motion, issuing a supplemental
decision (the Supplemental Decision). The court explained that it
“correctly assessed the parties’ needs given the evidence before
it” and that it had “appropriately based its decision on the
marital standard of living.” With respect to the credit card debt,
the court observed that the debt was alleged by Spencer “to have
been incurred for family expenses,” concluding that “including
this payment in assessing [Spencer’s] need would double count
the expenses” and that inclusion “would be appropriate only if
corresponding expenses were deducted.” As to the vehicle loan
debt, the court concluded, without further explanation, that
“exclusion reflects the proper determination of the marital
standard of living and the vehicle needs of the parties.”

¶13 In October 2018, the court issued the decree of divorce,
accompanied by findings of fact and conclusions of law that, on
the issues pertinent to this appeal, largely repeated the findings
and determinations it had made in both the Memorandum
Decision and the Supplemental Decision. The court generally
noted that during the marriage the parties “lived in a home they
owned” and “had money for vehicle maintenance and gas,
clothing, laundry, auto insurance, utilities, internet, health
insurance, entertainment and gifts.” See id. § 30-3-5(8)(e). And
the court made the same determinations as to the parties’
respective monthly incomes and expenses as it had before. It also
repeated its determination that Spencer would not be “given
credit for credit card payments because he incurred these debts


3. In his rule 59 and 60 motion, Spencer did not mention the
student loans.




20180852-CA                     5               2020 UT App 22
                          Redden v. Redden


for family expenses and to include them would double count his
expenses.” And addressing the student loan and the vehicle loan
payments, the court stated that Spencer would not be “given
credit” for them “because the amount he listed on his Financial
Declaration does not reflect the marital standard of living.”

¶14    Spencer appeals.


            ISSUES AND STANDARDS OF REVIEW

¶15 Spencer argues that the district court exceeded its
discretion when, in determining his alimony obligation, it
disallowed a monthly expense for his student loan payments, his
vehicle loan payments, and his credit card debt. “We will uphold
a trial court’s alimony determination on appeal unless a clear
and prejudicial abuse of discretion is demonstrated.” Taft v. Taft,
2016 UT App 135, ¶ 14, 379 P.3d 890 (cleaned up); see also Dobson
v. Dobson, 2012 UT App 373, ¶ 7, 294 P.3d 591 (“We review a trial
court’s award of alimony for an abuse of discretion and will not
disturb a trial court’s ruling on alimony as long as the court
exercises its discretion within the bounds and under the
standards we have set and has supported its decision with
adequate findings and conclusions.” (cleaned up)). In setting
alimony, a district court exceeds its discretion if it fails to
consider the statutory alimony factors set forth in Utah Code
section 30-3-5(8)(a) or if the decision otherwise lacks a reasonable
basis. See Osborne v. Osborne, 2016 UT App 29, ¶ 25, 367 P.3d
1036.

¶16 Additionally, the “district court must make adequate
findings on all material issues of alimony to reveal the reasoning
followed in making the award.” Eberhard v. Eberhard, 2019 UT
App 114, ¶ 5, 449 P.3d 202 (cleaned up). “Findings of fact are
adequate to support the district court’s financial determinations
only when they are sufficiently detailed to disclose the steps by
which the district court reached its ultimate conclusion on each
issue, and follow logically from, and are supported by, the



20180852-CA                      6                2020 UT App 22
                         Redden v. Redden


evidence.” Paulsen v. Paulsen, 2018 UT App 22, ¶ 17, 414 P.3d
1023 (cleaned up); accord Taft, 2016 UT App 135, ¶ 14. We cannot
affirm the district court’s alimony determination when it “fail[s]
to enter specific, detailed findings supporting its financial
determinations.” Rayner v. Rayner, 2013 UT App 269, ¶ 4, 316
P.3d 455 (cleaned up); see also Oldroyd v. Oldroyd, 2017 UT App
45, ¶ 5, 397 P.3d 645 (“The district court abuses [its] discretion
when it fails to enter findings of fact adequate to support its
financial determinations.”).


                           ANALYSIS

¶17 Spencer challenges the district court’s alimony
determination, specifically its decision to disallow as monthly
expenses payments for student loan debt, vehicle loan debt, and
credit card debt. He contends that the court’s findings do not
sufficiently support the alimony award and that the failure to
allow a monthly expense for these debts in considering his
ability to provide alimony constituted an abuse of discretion. On
this basis, he asks that we vacate the alimony award.

¶18 As to the expenses associated with Spencer’s student
loans and the debt for at least one of his vehicles, we conclude
that the evidence does not support the court’s determination that
those expenses did not reflect the marital standard of living.
However, we conclude that the district court’s decision with
respect to the credit card debt was proper in light of the evidence
presented on that issue during trial. Thus, we affirm in part,
reverse in part, vacate the alimony award, and remand for
reconsideration of alimony.

                      I. Alimony Principles

¶19 Before addressing Spencer’s specific challenges to the
alimony award, we begin by setting out the applicable principles
governing the determination of alimony.




20180852-CA                     7                2020 UT App 22
                          Redden v. Redden


¶20 Alimony awards are generally aimed at “enabling the
receiving spouse to maintain, as nearly as possible, the standard
of living enjoyed during the marriage, and preventing the
receiving spouse from becoming a public charge.” Anderson v.
Anderson, 2018 UT App 19, ¶ 29, 414 P.3d 1069 (cleaned up); see
also Rule v. Rule, 2017 UT App 137, ¶ 14, 402 P.3d 153. To that
end, in crafting an alimony award, a court must consider several
factors, including the “financial condition and needs of the
recipient spouse,” “the recipient’s earning capacity or ability to
produce income,” and “the ability of the payor spouse to
provide support.” Utah Code Ann. § 30-3-5(8)(a)(i)–(iii)
(LexisNexis 2019); accord Jones v. Jones, 700 P.2d 1072, 1075 (Utah
1985); Barrani v. Barrani, 2014 UT App 204, ¶ 21, 334 P.3d 994. In
assessing the parties’ needs and their respective abilities to fulfill
those needs, courts generally should look to the standard of
living established during the marriage. See Rule, 2017 UT App
137, ¶ 15; see also Utah Code Ann. § 30-3-5(8)(e) (instructing
courts to, as a general rule, “look to the standard of living,
existing at the time of separation,” in setting alimony awards).

¶21 To assist district courts in fashioning alimony awards, this
court has described the proper process for setting alimony. First,
the court must “assess the needs of the parties, in light of their
marital standard of living.” Dobson v. Dobson, 2012 UT App 373,
¶ 22, 294 P.3d 591. Next, the court must determine whether the
receiving spouse is “able to meet her own needs with her own
income.” Id. If the court finds that the receiving spouse is
“unable to meet her own needs with her own income,” the court
must then assess whether the payor spouse’s “income, after
meeting his needs, is sufficient to make up some or all of the
shortfall between [the receiving spouse’s] needs and income.”
Id.; see also Utah Code Ann. § 30-3-5(8)(a)(iii) (directing that, as
part of the court’s alimony determination, it “shall consider . . .
the ability of the payor spouse to provide support”); Rule, 2017
UT App 137, ¶¶ 19–20.

¶22 After undertaking this analysis, it may be that the parties’
combined incomes are simply insufficient to meet both parties’



20180852-CA                      8                 2020 UT App 22
                         Redden v. Redden


needs as set by the marital standard of living. In such
circumstances, and only after adequately conducting the above
analysis, a court has the discretion to apportion the burden of
the shortfall between the parties, “so long as the award is
equitable and supported by the findings.” Rule, 2017 UT App
137, ¶¶ 19–22; see also Vanderzon v. Vanderzon, 2017 UT App 150,
¶ 43, 402 P.3d 219 (“Because both the propriety of and the
calculations necessary for equalization are tied to findings
regarding the parties’ respective needs and income, a court must
conduct an adequate needs analysis to properly equalize
shortfall.”); Mullins v. Mullins, 2016 UT App 77, ¶ 10, 370 P.3d
1283.

                       II. Spencer’s Needs

¶23 Having set forth the applicable principles, we now turn to
Spencer’s specific arguments regarding (A) student loan debt,
(B) vehicle loan debt, and (C) credit card debt.

A.    Student Loan Debt

¶24 Spencer argues that the court exceeded its discretion
when it disallowed his student loan payments in calculating his
monthly needs. We agree.

¶25 In setting the alimony award, the court determined that
Debbie was unable to meet her adjusted needs—$2,483—with
her own net income—$1,148. It therefore proceeded to consider
whether Spencer had the ability to provide alimony after
meeting his own needs.

¶26 A payor spouse’s debt obligations (even those pertaining
to student loans) are recognized needs fairly affecting the payor
spouse’s ability to provide alimony. See Willey v. Willey, 866 P.2d
547, 551–52 (Utah Ct. App. 1993) (instructing the court on
remand that once it reallocated a marital debt, it should then
“consider [the] debt when it reexamine[d] the alimony award on
remand, because [the] debt has a direct bearing on” the recipient



20180852-CA                     9                2020 UT App 22
                         Redden v. Redden


spouse’s ability to meet her own needs and the payor spouse’s
ability to provide alimony); see also Connell v. Connell, 2010 UT
App 139, ¶ 12, 233 P.3d 836 (”An adequate analysis of the factor
regarding ability to pay must do more than simply state the
payor spouse’s income. The court must also consider the payor
spouse’s needs and expenditures, such as housing, payment of
debts, and other living expenses.” (cleaned up)); Rehn v. Rehn,
1999 UT App 41, ¶ 10, 974 P.2d 306 (same).

¶27 The court declined to allow Spencer’s student loan
payments as monthly expenses because it determined that the
expense amount did not reflect the marital standard of living.
The court did not include additional findings with respect to the
student loans or further explain its decision to disallow them.
Without more, we are unable to discern the steps by which the
court reached this determination, particularly where the only
evidence presented at trial is that the student loans were
obtained during the marriage. See Paulsen v. Paulsen, 2018 UT
App 22, ¶ 17, 414 P.3d 1023; Bakanowski v. Bakanowski, 2003 UT
App 357, ¶ 13, 80 P.3d 153.

¶28 In his financial declaration, Spencer included a list of his
monthly expenses, and he listed $374 as the monthly expense for
his student loan debt. At trial, he testified that the student loans
were taken out during the marriage, that he had recently
finished his bachelor’s degree in information technology, that his
total student loan debt associated with his degree was “around
$36,000,” and that the loan payments were due to start within
the next two months. Debbie offered no evidence refuting
Spencer’s testimony on these points.

¶29 Based on this evidence, Spencer’s student loan payments
seem to be an expense consistent with the marital standard of
living. The evidence demonstrated that the parties’ marital
standard of living included incurring debt to pay for education,
even if repayment of that debt had been temporarily deferred.
See Rule v. Rule, 2017 UT App 137, ¶ 15, 402 P.3d 153 (explaining
the general rule that “alimony should be based upon the



20180852-CA                     10                2020 UT App 22
                         Redden v. Redden


standard of living the parties established during the marriage,”
which “requires a court to determine the parties’ needs and
expenses as an initial matter in light of the marital standard of
living rather than, for example, actual costs being incurred at the
time of trial”).

¶30 Further, Spencer was assigned responsibility for the entire
student loan debt, which, given its size, would affect Spencer’s
ability to provide alimony for a number of years. He explained
that within two months of the trial he would be required to
begin making monthly payments of $374 on the debt. And there
was no suggestion from the court during the trial or in its
findings that it did not consider Spencer’s account of the debt to
be credible. Indeed, there was no evidence before the court
suggesting that the loan obligation was not legitimate or that
Spencer would not be required to shortly begin repaying it on a
monthly basis for a considerable period of time. See Anderson v.
Anderson, 2018 UT App 19, ¶ 32, 414 P.3d 1069 (explaining that
anticipated monthly expenses are proper to factor into an
alimony needs analysis where they reflect the standard of living
established during the marriage); Willey, 866 P.2d at 551–52
(concluding that the trial court should consider a marital debt
when it reexamined alimony, as it had “direct bearing” on the
parties’ needs and resources).

¶31 Thus, the evidence before the court suggested that
Spencer’s student loan debt was a legitimate obligation—one
incurred during the parties’ marriage—that, within two months
of the trial, would become a regular expense directly affecting
Spencer’s ability to pay alimony. Without more we are unable to
trace the steps through which the court determined that the
impending student loan payments were not expenses based on
the marital standard of living. See Paulsen, 2018 UT App 22, ¶ 17;
Oldroyd v. Oldroyd, 2017 UT App 45, ¶ 11, 397 P.3d 645 (vacating
the district court’s ruling with respect to a property division
where this court was unable to trace the steps through which the
district court reached its conclusion). We therefore reverse the
court’s ruling on this issue, remanding to provide the court the



20180852-CA                    11                2020 UT App 22
                        Redden v. Redden


opportunity to reconsider its decision to disallow the expense in
light of the preceding discussion and to enter adequate findings
supporting the ruling it makes.

B.    Vehicle Loan Debt

¶32 Spencer next argues that the court exceeded its discretion
when it disallowed two vehicle loan payments as monthly
expenses affecting his ability to provide alimony. For similar
reasons as those discussed with respect to Spencer’s student loan
payments, we conclude that the court exceeded its discretion in
disallowing both of the vehicle loan payments as a monthly
expense affecting Spencer’s needs and his ability to provide
alimony.

¶33 The court determined that, like the student loan
payments, the vehicle loan payment amounts did “not reflect the
marital standard of living” and the “vehicle needs of the
parties.” The court provided no other findings or further
explanation supporting this determination.

¶34 Without more explanation from the court, its
determination on this issue is difficult to reconcile with the
evidence presented at trial—at least as to the allowance of a
monthly expense for one of the vehicle loan payments. The
evidence presented at trial suggested that the vehicles were
purchased during the marriage through loans. In his financial
declaration, Spencer included a line item of $762 for monthly car
loan expenses, and at trial, Spencer testified that the listed
amount represented a combined total for a monthly car loan
payment and a monthly motorcycle loan payment—about $412
for the car and about $350 for the motorcycle. He also stated that
both vehicles were purchased during the marriage through
loans, with Debbie specifically acknowledging that she was
obligated on the car debt.

¶35 Further, the evidence suggested that it was typical during
the marriage for each party to make use of one of the two



20180852-CA                    12               2020 UT App 22
                         Redden v. Redden


vehicles. For example, at the time of their separation, each party
assumed possession of (and the associated debt on) one of the
two vehicles for their separate use. Indeed, as to the car
specifically, Spencer explained that when the parties initially
separated, Debbie had possession of the car and had assumed
the debt (while he retained the motorcycle), but that Debbie later
asked him to take the car and the debt, which he agreed to do.
And Debbie did not provide evidence otherwise drawing
Spencer’s testimony on these points into question. In other
words, all the evidence presented on this issue reasonably
suggested that the parties’ marital standard of living included
each party having use of at least one of the two vehicles during
the marriage, both of which were subject to associated loan
obligations incurred during the marriage. See Anderson v.
Anderson, 2018 UT App 19, ¶ 32, 414 P.3d 1069 (concluding the
court properly included a car loan payment in the receiving
spouse’s needs where the evidence established that during the
marriage the parties’ basic needs included a car for the receiving
spouse). And there is no indication in the court’s findings that it
disbelieved the parties’ testimony about vehicle use, or the
legitimacy or the amount of the debt on either vehicle.

¶36 Moreover, as with the student loan debt, Spencer was
assigned the vehicle loan debt. And as explained, all else being
equal, marital debts generally constitute legitimate expenses
affecting a payor spouse’s needs and ability to provide alimony
to the receiving spouse. See Connell v. Connell, 2010 UT App 139,
¶ 12, 233 P.3d 836 (“An adequate analysis of the factor regarding
ability to pay must do more than simply state the payor spouse’s
income. The court must also consider the payor spouse’s needs
and expenditures, such as housing, payment of debts, and other
living expenses.” (cleaned up)); Willey v. Willey, 866 P.2d 547,
551–52 (Utah Ct. App. 1993) (explaining that allocated marital
debts should be included in assessments of the parties’ needs
and abilities to provide alimony).

¶37 Thus, as with the student loan debt, without additional
explanation, we are unable to sustain the court’s decision to



20180852-CA                    13                2020 UT App 22
                          Redden v. Redden


disallow both vehicle loan payments from Spencer’s monthly
expenses. See Paulsen v. Paulsen, 2018 UT App 22, ¶ 17, 414 P.3d
1023. As a result, we reverse the court’s ruling on this issue and
remand for reconsideration and entry of adequate findings.

C.     Credit Card Debt

¶38 Finally, Spencer argues that the court exceeded its
discretion by failing to include his credit card debt in its alimony
calculations, claiming that it was reasonably incurred debt
“calculated upon the standard of living enjoyed during the
marriage.” In this instance, we disagree. As explained below,
Spencer’s testimony on this issue was equivocal at best and
ultimately failed to provide the court a reasonable basis to
conclude the debt should have been included as a separate
monthly expense. Accordingly, we affirm the court’s decision on
this point.

¶39 In his financial declaration, Spencer listed a monthly
expense of $571 for credit card debt. During the hearing, the
court questioned Spencer about that debt. Spencer informed
the court that he carried a total credit card balance of
about $4,700. The court asked Spencer “[w]hat kind of items”
he put on his credit card. Spencer responded that he put
items like food and gasoline on it, but explained that “a lot
of [the debt] was incurred” for replacement household items
when the parties separated. The court noted that expenses
for food and gasoline were already listed as separate monthly
expenses in Spencer’s financial declaration, and it asked
Spencer whether his total credit card balance had “continued
all the way from the times when you were married to
present” or whether his “credit card bills ever reduced down
and these amounts were incurred after your separation and
you’ve just been carrying the balance.” Spencer responded that
he thought he had “maintained a balance for quite a few years”
but that his balance had “fluctuated.” When pressed by the court
to identify what portion of his present balance he had been
carrying since the marriage, rather than provide the court a



20180852-CA                     14                2020 UT App 22
                         Redden v. Redden


definite (or an approximate) number, Spencer responded in
general terms, stating that “the whole time [the parties] were
married [they] struggled to make ends meet.” Ultimately, the
court disallowed a monthly expense for the credit card debt
because it determined that Spencer had “incurred these debts for
family expenses and to include them would double count his
expenses.”

¶40 The court did not exceed its discretion in declining to
include the credit card debt as a monthly expense in its
assessment of Spencer’s needs and ability to provide alimony.
While Spencer included the $571 monthly payment as a line-item
expense, he did not provide the court with a reasonable basis
from which to determine whether the claimed monthly expense
(or the debt underlying it) represented needs distinct from those
already accounted for (such as food or gasoline), or whether it
represented a purely marital debt Spencer had assumed and
carried forward. Indeed, when asked at trial to clarify what
portion of the balance he had been carrying from the time of the
marriage (as opposed to that representing Spencer’s other
expenses), Spencer was unable to do so and instead only
generally responded that the parties had struggled to make ends
meet during the marriage and that the credit card balance had
“fluctuated” through the years. See Taft v. Taft, 2016 UT App 135,
¶¶ 16–26, 379 P.3d 890 (concluding that the trial court’s
determination with respect to the payor spouse’s financial
resources was not error where the evidence at trial “largely left
[the court] to its own resources to untangle complex financial
issues,” explaining that in such circumstances “the presumption
of validity we afford to a trial court when it adjusts the financial
interests of parties to a divorce is at its most robust”). Further,
Spencer himself conceded that some of the expenses underlying
the anticipated ongoing debt included items such as food and
gasoline—expenses which, as the court noted, had already been
accounted for in Spencer’s monthly expenses.

¶41 Stated another way, Spencer’s testimony with respect to
the credit card debt fairly suggested to the court that, rather than



20180852-CA                     15                2020 UT App 22
                        Redden v. Redden


representing an expense reasonably incurred during the
marriage, the debt was instead the product of a mechanism used
to pay various expenses both during and after the marriage,
including those (as Spencer conceded) already accounted for in
the court’s needs analysis. See Barrani v. Barrani, 2014 UT App
204, ¶ 27, 334 P.3d 994. In these circumstances, where the
evidence before the court did not provide a reasonable basis to
conclude that the debt was a marital debt apart from needs
already factored in, the court acted within its discretion by
declining to include the debt as a separate monthly expense in its
evaluation of Spencer’s ongoing needs and ability to pay
alimony. 4




4. Spencer also generally contends on appeal that the court’s
alimony award does not follow logically from the evidence. Our
review of the court’s findings suggests that some of the court’s
alimony calculations are difficult to reconcile with its stated
findings. For example, while the court found that Spencer’s
adjusted needs were $2,421, that figure does not appear to add
up when all of the court’s stated adjustments to Spencer’s
claimed needs are included in the calculations. In any event,
because we have determined that the court exceeded its
discretion in disallowing the student loan and both of the vehicle
loan payments as monthly expenses, the court will be required
to reconsider its alimony determinations and make additional
findings supporting its ultimate award. In doing so, on remand
the court should reassess and recalculate Spencer’s needs and
generally “conduct an appropriate [alimony] reanalysis, which
may include consideration of income equalization if, in the end,
[Spencer’s] and [Debbie’s] expenses ultimately exceed the
available income.” See Barrani v. Barrani, 2014 UT App 204, ¶ 30,
334 P.3d 994; see also Allred v. Allred, 797 P.2d 1108, 1112 (Utah
Ct. App. 1990) (“We do not intend our remand to be merely an
exercise in bolstering and supporting the conclusion already
reached.”).




20180852-CA                    16               2020 UT App 22
                        Redden v. Redden


                         CONCLUSION

¶42 We conclude that the district court was within its
discretion in declining to include the credit card debt as part of
Spencer’s monthly needs. Nevertheless, because the basis for the
court’s disallowance of the student loan and both vehicle loan
payments is not apparent from the evidence or the court’s
findings, we conclude that the court exceeded its discretion in
excluding them from its assessment of Spencer’s monthly needs.
Accordingly, we reverse the court’s ruling on those two issues,
vacate the alimony award, and remand to the district court to
reevaluate its alimony determinations and award consistent with
this opinion. 5




5. Debbie requests attorney fees and costs under rule 33 of the
Utah Rules of Appellate Procedure. Rule 33 permits an appellate
court to award “just damages, which may include . . . reasonable
attorney fees, to the prevailing party” when it determines that
the appeal taken was “frivolous or for delay.” Utah R. App. P.
33(a). Damage awards under rule 33 are reserved for only
“egregious cases.” Porenta v. Porenta, 2017 UT 78, ¶ 51, 416 P.3d
487 (cleaned up). Spencer has partially prevailed, and his appeal
therefore does not present a frivolous case. Accordingly, we
reject Debbie’s request.




20180852-CA                    17               2020 UT App 22